Rombaueb, P. J.,
delivered a concurring opinion.
I am of opinion that the evidence in this case is insufficient to show, under the decision in Brinck v. Collier, 56 Mo. 160, that the road in question had become a highway, by adverse use on part of the public. At the same time, I am of opinion that it is sufficient to show a private easement of way in favor of the plaintiffs, and those under whom the plaintiffs claim. For the obstruction of such easement, the defendant is liable.
The injury to the way under the conceded facts was of a permanent character. The defendant’s experts testified that the road could not be re-established at or convenient to the old crossing, owing to the topography of the ground, while the plaintiffs gave evidence that they could not obtain an equally advantageous outlet, without an outlay disproportionate to the value of the farm, and vastly exceeding the amount of the plaintiffs’ recovery in the case. In such event, the amount of the plaintiff’s recovery is determined by the depreciation caused by the obstruction in the value of the land. It is true the case was put to the jury on another theory as to the measure of damages, but upon one admittedly more favorable to the defendant; hence the defendant cannot complain. As the plaintiffs’ petition claims damages for permanent injuries, and as they might have recovered such damages in this action, their recovery is necessarily a bar to any further action either for temporary or permanent injuries.